Citation Nr: 0936460	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
spondylolisthesis at L4-L5, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from September 
1960 to September 1964, and from December 1964 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In March 2000 and again in June 2007, the Board 
remanded this claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In October 1999, the Veteran was afforded his requested 
hearing in this matter before the Board at his RO.  However, 
since the Veterans Law Judge who conducted the October 1999 
hearing is no longer employed by the Board, and the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal (38 C.F.R. § 20.707 (2008)), the Veteran was advised 
in a March 2007 letter of his right to another Board hearing.  
Thereafter, in a written statement signed by the Veteran and 
received by the Board in April 2007, the Veteran communicated 
his desire to attend another hearing before a Veterans Law 
Judge at his local RO.  Consequently, the Board in June 2007 
remanded this claim so that the Veteran could be afforded his 
requested hearing.  

While there is an undated letter to the Veteran in the file 
advising him that his name would be put on a list for a 
hearing before the Board, he has not been scheduled for a 
hearing.  The Veteran's representative indicated in his 
August 2009 post remand brief that the Board's June 2007 
remand directed the RO to afford the Veteran a hearing before 
the Board, and that no hearing was provided.  The 
representative has argued that the RO failed to comply with 
the remand instructions as required in Stegall v. West, 11 
Vet. App. 268 (1998).  The representative has requested that 
the claim be remanded to the RO for compliance with the June 
2007 remand.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the Veteran with a hearing before 
a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

